     Case 3:19-cv-02023-SRU Document 15-1 Filed 03/10/20 Page 1 of 22




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

MICHAEL J. HABIB AND STEVEN J. WHITE :
     Plaintiffs                      :                  3:19-cv-02023 (SRU)
                                     :
VS.                                  :
                                     :
LEE FARLEY, BRYAN GUTIERREZ          :
MATTHEW BENOIT AND CITY OF           :
WATERBURY                            :                  MARCH 10, 2020
     Defendants                      :

                         MEMORANDUM OF LAW IN SUPPORT OF
                           DEFENDANTS’ MOTION TO DISMISS

I.     FACTS

       The Plaintiffs, Michael J. Habib and Steven J. White, hereafter referred collectively as

the “Plaintiffs”, commenced the present action by Complaint dated December 31, 2019 (Doc.

No. 2). The Plaintiffs assert an action for monetary damages and declaratory and injunctive

relief brought Pursuant to 42 U.S.C. §1983 and §1988, under the United States Constitution

and under the Constitution and laws of the State of Connecticut, against, the defendant police

officers, Lee Farley, Bryan Gutierrez and Matthew Benoit in their official and individual

capacities and the City of Waterbury, (Complaint ¶¶ 1-4). The Complaint is set forth in

Counts One through Tenth inclusive in which various claims are asserted against the

defendant police officers and the City of Waterbury.

       According to the Complaint, on October 31, 2019 at approximately 5:26 p.m. the

Defendants, Farley and Gutierrez effectuated an investigation traffic stop of a 2003 Acura




                                                1
    Case 3:19-cv-02023-SRU Document 15-1 Filed 03/10/20 Page 2 of 22




operated by the Plaintiff White on North Main Street in the City of Waterbury in which the

Plaintiff Habib was a front seat passenger. (Complaint ¶14). Also in the vehicle were two

non-party individuals, Jeffrey Hethcote and Przemyslaw Kozikowska, both of whom were

seated in the back seat of the vehicle operated by the Plaintiff White (Complaint ¶15). It is

further alleged that Kozikowska was and is a “qualifying patient” with “written certification”

issued by a physician and registered with the Connecticut Department of Consumer

Protection to engage in palliative (medicinal) use of marijuana and who had purchased the

contents of a certain white paper bag from a “licensed dispensary” (Complaint ¶16).

       Plaintiffs allege that when the vehicle was stopped by Farley and Gutierrez, White’s

hands were both firmly placed on the steering wheel and Habib’s hands were at all times on

his lap with his cell phone in his right hand and his wallet in his left hand (Complaint ¶17).

Farley approached the driver’s side and Gutierrez, the passenger side of the vehicle

(Complaint ¶18).

       Gutierrez is alleged to have ordered Habib to place his cell phone on the seat of the

vehicle and exit the vehicle “for officer safety” after which Gutierrez immediately restrained

Habib in handcuffs and conducted a Terry frisk which revealed no weapons or contraband

and asked Habib for identification which Habib provided by instructing Gutierrez of the

location of Habib’s wallet after which Habib was secured in the back of a police cruiser,

(Complaint ¶¶19-20).




                                                2
    Case 3:19-cv-02023-SRU Document 15-1 Filed 03/10/20 Page 3 of 22




       Habib alleges that he repeatedly inquired of Gutierrez why he was being physically

restrained in handcuffs and for the legal and factual basis of the seizure and search of

Habib’s person which Gutierrez is alleged to have repeatedly ignored and refused to answer

and which Habib alleges constituted constitutionally prohibited free speech under the First

Amendment to the United States Constitution and Article First, Section 4 of the Connecticut

Constitution, (Complaint ¶¶21-22).

       Plaintiff White alleges that Farley immediately ordered him to exit the vehicle “for

officer safety” and immediately restrained White in handcuffs, conducted a Terry frisk which

revealed no weapons or contraband and then brought White to the curb on the side of North

Main Street (Complaint ¶¶24-25).

       Thereafter, it is alleged that Farley returned to White’s vehicle and immediately used

the trunk release latch on the driver’s side of the vehicle to open the trunk and then

thoroughly search the contents of the trunk. Gutierrez immediately began to remove items

from the passenger compartment and thoroughly search the contents of the vehicle while

White repeatedly objected to the search of his vehicle and repeatedly inquired of Farley and

Gutierrez for the legal and factual basis of the seizure and search of his vehicle, which

inquiries were repeatedly ignored and refused to answer. Although it is alleged that Farley

raised his voice and used profanity and explicit language and repeatedly instructing White to

be quiet (i.e., “Shut the Fuck up”) and to stop objecting to the search of the vehicle, White

asserts that he calmly informed Farley that “there was no need to curse at me. I haven’t




                                                3
    Case 3:19-cv-02023-SRU Document 15-1 Filed 03/10/20 Page 4 of 22




raised my voice or cursed at you at all” ((Complaint ¶¶26-29). White asserts that Farley then

aggressively approached him and standing directly in White’s face at a distance of about four

(4) inches, threatened White with bodily harm if White did not “Shut the fuck up” and stop

objecting to the search of his vehicle (Complaint ¶31).

      Habib claims that Gutierrez then removed him from the back of the police cruiser and

seated him on the curb on the side of North Main Street while Farley secured White in the

back of the same police cruiser. It is further alleged that both Farley and Gutierrez resumed

searching White’s vehicle locating contraband in the trunk of the vehicle which was secured

in a lockbox, which was contained within a closed back pack style bag, a white paper bag in

the rear passenger side of the vehicle near the feet of Kozikowska (Complaint ¶¶32-33).

      After ascertaining that White was the operator of the vehicle, it was determined that

White’s operator’s license was suspended and that there was an active arrest warrant for

White out of Connecticut State Troop B and GA #18 at Torrington, thereafter the Plaintiffs

together with Hethcote and Kozikowska were all transported to the Waterbury Police

Department headquarters and charged with various offenses (Complaint ¶¶35-36). The

Complaint does not contain any information about the charges against White and Habib and

most importantly the disposition of those changes.

      White and Habib further allege that the Case/Incident Report authored by Farley and

“endorsed” by Defendant Benoit is replete with material representations of facts and false




                                               4
       Case 3:19-cv-02023-SRU Document 15-1 Filed 03/10/20 Page 5 of 22




statements (Complaint ¶¶37-46) and resulted in the unlawful procurement of criminal

proceedings against them (Complaint ¶¶47-48).

         As a result of the incident of October 31, 2019, White and Habib claim violations of

their federal constitutional rights as well as state claims for assault and battery, false arrest

and malicious prosecution. Both White and Habib seek money damages for loss of liberty,

financial loss, emotional pain and suffering, mental anguish, humiliation, annoyance,

embarrassment, shame, loss of their good names, character and reputation (Complaint ¶¶47-

64).


II.      STANDARD OF REVIEW

         A.    Motion to Dismiss for Failure to State a Claim upon Which Relief May be
               Granted

         A motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6) is designed

“merely to assess the legal feasibility of a complaint, not to assay the weight of evidence

which might be offered in support thereof.” Ryder Energy Distribution Corp. v. Merrill Lynch

Commodities, Inc., 748 F.2d 774, 779 (2d Cir. 1984) (quoting Geisler v. Petrocelli, 616 F.2d

636, 639 (2d Cir. 1980)).

         When deciding a motion to dismiss pursuant to Rule 12(b)(6), the court must accept

the material facts alleged in the complaint as true, draw all reasonable inferences in favor of

the plaintiff and decide whether it is plausible that plaintiffs have a valid claim for relief.

Ashcroft v. Iqbal, 556 U.S. 662, 678-79, 129 S. Ct. 1937, 173 L.Ed.2d 868 (2009); Bell Atl.




                                                   5
       Case 3:19-cv-02023-SRU Document 15-1 Filed 03/10/20 Page 6 of 22




Corp v. Twombly, 550 U.S. 544, 555-556, 127 S. Ct. 1955, 167 L.Ed.2d 929 (2007); Leeds v.

Meltz, 85 F.3d 51, 53 (2d Cir. 1996).

         Under Twombly, “[f]actual allegations must be enough to raise a right to relief above

the speculative level,” and assert a cause of action with enough heft to show entitlement to

relief and “enough facts to state a claim to relief that is plausible on its face.” 550 U.S. at

555, 570; see also Iqbal, 556, U.S. at 679 (“While legal conclusions can provide the

framework of a complaint, they must be supported by factual allegations.”). The plausibility

standard is set forth in Twombly, 550 U.S. at 555 (quotation marks omitted). Plausibility at

the pleading stage is nonetheless distinct from probability and “a well-pleaded complaint may

proceed even if it strikes a savvy judge that actual proof of [the claims] is improbable, and . . .

recovery is very remote and unlikely.” Id at 556 (quotation marks omitted). Carpenter v.

Comm’r., 2016 U.S. Dist. LEXIS 172675, 2016 WL 7238792(SRU).



III.     FIRST COUNT

         A.    The First Count of the Plaintiffs’ Complaint alleges a claim pursuant to 42
               U.S.C. §1983 against the Defendants, Farley, Gutierrez and Benoit in their
               individual and official capacities. Any claim based upon official capacity
               must be dismissed.

         Claims against police officers in their official capacities should be dismissed. The

Complaint asserts a 42 U.S.C. §1983 claim against the defendant officers both individually

and in their official capacity.




                                                 6
    Case 3:19-cv-02023-SRU Document 15-1 Filed 03/10/20 Page 7 of 22




       The Supreme Court explained the distinction between personal (or individual) capacity

suits and official capacity suits in Kentucky v. Graham, 473 U.S. 159, 165, 105 S. Ct. 3099,

87 L. Ed. 114 (1985). “Personal-capacity suits seek to impose personal liability upon a

government official for actions he takes under color of state law.” Id. To establish personal

liability in a 42 U.S.C. §1983 action, “it is enough to show that the official, acting under color

of state law, caused the deprivation of a federal right.” Id at 166; see also, Bauer v. City of

Hartford, No: 3:07-cv-1376(PCD), 2010 U.S. Dist. LEXIS 115199, 2010 WL 4429697, (D.

Conn. Oct. 29, 2010) (“Government officials are subject to suit in their individual capacities for

violations of constitutional rights committed in the course of their employment.”). By contrast,

official capacity suits “generally represent only another way of pleading an action against an

entity of which an officer is an agent.” Id. at 165 (citation omitted).

       Because an official capacity claim against an official is tantamount to a claim against a

governmental entity, when a complaint asserts a 42 U.S.C. §1983 claim against both a

municipal entity and a municipal official in his official capacity, the official capacity claim

should be dismissed as duplicative or redundant. See Curley, 268 F.3d at 72 (holding that,

where claims against a municipality were dismissed, claim against police officers in their

official capacity was also properly dismissed because it was essentially a claim against the

municipality); Baines v. Masiello 288 F.Supp. 2d 376, 384-85 (W.D.N.Y. 2003) (dismissing

claims against municipal officers as duplicative of claims against the municipality itself).




                                                  7
    Case 3:19-cv-02023-SRU Document 15-1 Filed 03/10/20 Page 8 of 22




       The Supreme Court has stated that “official capacity suits generally represent only

another way of pleading an action against an entity of which an officer is an agent.” Hafer v.

Melo, 502 U.S. 21, 25, 112 S. Ct. 358, 116 L.Ed.2d 201 (1991) (citation and internal quotation

marks omitted). In an official capacity suit, “the real party in interest . . . is the governmental

entity and not the named official.” Id. By contrast, individual capacity suits “seek to impose

individual liability upon a government officer for [their] actions under color of law.” Any

damages awarded in an individual capacity suit, “will not be payable from the public fisc, but

rather will come from the pocket of the individual defendant.” Blackburn v. Goodwin, 608

F.2d 919, 923 (2d Cir. 1979).

       B.     The Plaintiffs also alleged violations of various federal constitutional
              provisions more specifically the First, Fourth, Fifth, Sixth, Eighth and
              Fourteenth Amendments. Argument regarding the insufficiently of the
              First and Eighth Amendment will be discussed later in this Memo. The
              Defendants address at this point the Plaintiffs’ Fifth and Sixth Amendment
              Claims

              1. The Plaintiffs have failed to state a Fifth Amendment Violation

The Fifth Amendment to the United States Constitution provides as follows:

              No person shall be held to answer for a capital, or otherwise
              infamous crime, unless on a presentment or indictment of a Grand
              Jury, except on cases arising in the land or naval forces or in the
              Militia, when in actual service in time of War or public danger; nor
              shall any person be subject for the same offence to be twice put in
              jeopardy of life or limb; nor shall be compelled in any criminal
              case to be a witness against himself, nor be deprived of life,
              liberty, or property, without due process of law; nor shall private
              property be taken for public use, without just compensation.




                                                 8
    Case 3:19-cv-02023-SRU Document 15-1 Filed 03/10/20 Page 9 of 22




        The Supreme Court has made clear what a plaintiff must demonstrate in order to

recover on a Fifth Amendment violation under §1983. In Chavez v. Martinez, 538 U.S. 760,

123 S. Ct. 1994, 155 L.Ed.2d 1984 (2003), the Supreme Court concluded that “a violation of

the constitutional right against self-incrimination occurs only if one has been compelled to be

a witness against himself in a criminal case.” Id. at 770. It is undisputed in this case that the

Plaintiffs never made any statement which was subsequently used against them in a criminal

case.

        Despite the failure to satisfy Chavez’ requirements for pursuing a self-incrimination

claim, there may be in some instances where an individual can make out a substantive due

process claim where he has suffered “deprivations of liberty caused by ‘the most egregious

official conduct,’” Chavez 538 U.S. at 774 (citing County of Sacramento v. Lewis, 523 U.S.

833, 846-48, 118 S. Ct. 1708, 140 L.Ed.2d 1043 (1998)). However, Plaintiffs have not

alleged sufficient facts to demonstrate the most “egregious official conduct” to sustain a Fifth

Amendment claim.

              2. The Plaintiffs have failed to state a Sixth Amendment Violation

The Sixth Amendment of the United States Constitution provides as follows:

              In all criminal prosecutions, the accused shall enjoy the right to a
              speedy and public trial, by an impartial jury of the State and
              district wherein the crime shall have been committed, which
              district shall have been previously ascertained by law, and to be
              informed of the nature and cause of the accusation; to be
              confronted with the witnesses against him; to have compulsory
              process for obtaining witnesses in his favor, and to have the
              Assistance of Counsel for his defence.



                                                9
      Case 3:19-cv-02023-SRU Document 15-1 Filed 03/10/20 Page 10 of 22




        The Plaintiffs’ Complaint fails to set forth any factual basis upon which a claim exists

for a violation of the Sixth Amendment. The Plaintiffs’ Complaint is absent any allegation

regarding any criminal proceeding other than to allege that they were taken to the Waterbury

Police Department and were charged with various offenses. (Complaint Doc. No 2 ¶36).

There is no factual basis to form a claim that in the arrest process any one of more of the

Defendant officers violated either or both of the Plaintiffs’ Sixth Amendment rights. Further,

the Plaintiffs have failed to allege that any criminal proceedings terminated in their favor.

(See III B) Accordingly, any claim for alleged violation of the Plaintiffs’ Sixth Amendment

rights should be dismissed.



IV.     SECOND COUNT AND THIRD COUNT

        In the Second Count the Plaintiff Habib asserts a claim of assault against Defendant

Farley and in the Third Count the Plaintiff White asserts a claim for battery against Farley and

Plaintiff Habib asserts a claim for battery against Defendant Gutierrez. Additionally, both

Plaintiffs appear to also be asserting a 42 U.S.C. §1983 claim for excessive force (Complaint

Doc. No. 2 ¶55a-c inclusive).

        A.     The Claim for Assault & Battery is Duplicative of the Plaintiffs’ Excessive
               Force Claim

        To succeed on an assault or battery claim in the law enforcement context, a plaintiff

must demonstrate that defendants’ conduct “’ was not reasonable’ for the use of force in the



                                                 10
   Case 3:19-cv-02023-SRU Document 15-1 Filed 03/10/20 Page 11 of 22




course of performing their duties.” Cuellar v. Love, 2014 WL 1486458, (S.D.N.Y. April 11,

2014) (quoting Torres-Cuesta v. Berberich, 511 Fed. App’x. 89, 91 (2d Cir. 2013) in turn

quoting Nimely v. City of New York, 414 F.3d 381, 391 (2d Cir. 2005)); see Kavazanjian v.

Rice, 2008 WL 5340988, (E.D.N.Y. Dec. 22, 2008). Essentially, the Fourth Amendment

excessive force standard applies to assault and battery claims against a police officer.

Humphrey v. Landers, 944 F.2d 91, 94-95 (2d Cir. 1991)); Sterlin, 2014 WL 2560595. The

defendants admit that any actions by them were under color of state law, and, therefore, the

state law assault and battery claims are identical to the §1983 excessive force claims and,

therefore, are duplicative and redundant.

       Therefore, the claims of assault and battery are duplicative of the §1983 excessive

force claim. Any recovery by the Plaintiffs would be identical under either a §1983 claim or a

cause of action based upon assault and battery. To allow these claims to proceed can only

lead to jury confusion.

       B.     The Plaintiffs’ Claim of False Arrest, False Imprisonment, and Malicious
              Prosecution Fail since the Plaintiffs have not Alleged that the Criminal
              Proceedings were not Terminated in their Favor

       The Plaintiffs have alleged claims for False Imprisonment (Fourth Count), False Arrest

(Fifth Count), and Malicious Prosecution (Sixth Count). However, the Plaintiffs’ Complaint is

absent any factual assertion that the criminal proceedings were terminated in their favor.

       The elements of false arrest, false imprisonment, and malicious prosecution require a

plaintiff to prove that the criminal proceedings have terminated in favor of the plaintiff.




                                                 11
   Case 3:19-cv-02023-SRU Document 15-1 Filed 03/10/20 Page 12 of 22




McHale v. W.B.S. Corp., supra 187 Conn. App. 447, 446 A.2d 815; see also 52 Am. Jur. 2d

145, Malicious Prosecution §8 (2000); D. Wright, J. Fitzgerald & W. Ankerman, Connecticut

Law of Torts (3d Ed. 1991) §1691, p. 430.

       Claims for false arrest, false imprisonment or malicious prosecution, brought under

§1983 to vindicate the Fourth and Fourteenth Amendment right to be free from unreasonable

seizures, are substantially the same as claims for false arrest or malicious prosecution under

state law. Jacks v. Tavernier, 316 F.3d 128, 134 (2d Cir. 2003) (internal quotation marks

omitted). “False imprisonment or false arrest, is the unlawful restraint by one person of the

physical liberty of another.” Binette v. Sabo, 244 Conn. 23, 63, 710 A.2d 688 (1998) (internal

quotation marks omitted); see also, Escalera v. Lunn, 361 F.3d 737, 743 (2d Cir. 2004).

Such an action requires a plaintiff to allege that the criminal proceedings have terminated in

favor of the plaintiff. McHale v. W.B.S. Corp., 187 Conn. 444, 447, 446 A.2d 815 (1982).

       The Second Circuit has held that to state a claim of false arrest, under Connecticut law

and, therefore, to state a §1983 claim for false arrest, a plaintiff must prove that the arrest

terminated in the plaintiff’s favor. “A person who thinks there is not even probable cause to

believe he committed the crime with which he is charged must pursue the criminal case to an

acquittal or an unqualified dismissal or else waive his section 1983 claim.” Roesch v Otarola,

980 F.2d 850, 853 (2d Cir. 1992). To prevail on these claims a plaintiff must prove that the

criminal proceedings have terminated in his favor. Heussner v. Day, Berry & Howard, LLP,

94 Conn. App. 569, 577, 893 A.2d 486 (App. Ct. 2006).




                                                 12
     Case 3:19-cv-02023-SRU Document 15-1 Filed 03/10/20 Page 13 of 22




       Since the Plaintiffs have not set forth any factual allegation that the criminal

proceedings terminated in their favor, the claims of false arrest, false imprisonment and

malicious prosecution should be dismissed.



V.     SEVENTH COUNT

       A.     The Plaintiffs Have Failed to State a First Amendment Retaliation Claim

       In the Seventh Count of their Complaint the Plaintiffs assert a First Amendment

retaliation claim. The elements of a First Amendment retaliation claim are dependent upon

the “factual context” of the case. Williams v. Town of Greenburgh, 535 F.3d 71, 76 (2d Cir.

2008). A public employee who alleges First Amendment retaliation must prove the following:

1) the speech at issue was made as a citizen on matters of public concern rather than as an

employee on matters of personal interest; (2) he or she suffered an adverse employment

action; and (3) the speech was at least a substantial or motivating factor in the adverse

employment action.” Johnson v. Ganim 342 F.3d 105, 112 (2d Cir. 2003) (internal quotation

marks omitted). A private citizen, on the other hand, must show: “(1) he has an interest

protected by the First Amendment; (2) defendants’ actions were motivated or substantially

caused by his exercise of that right; and (3) defendants’ actions effectively chilled the

exercise of his First Amendment right.” Curley v. Village of Suffern, 268 F.3d 65, 73 (2d Cir.

2001). Unlike a public employee, the speech of a private citizen “need not have been on a




                                                13
   Case 3:19-cv-02023-SRU Document 15-1 Filed 03/10/20 Page 14 of 22




matter of public concern for it to fall within the protection of the First Amendment” Williams,

535 F.3d at 77.

       As a general matter the First Amendment prohibits government officials from

“subjecting an individual to retaliatory actions” for engaging in protected speech. Hartman v.

Moore, 547 U.S. 250, 256, 126 S. Ct. 1695, 164 L.Ed.2d 441 (2006). If an official takes

adverse action against someone based on that forbidden motive, and the “non-retaliatory

grounds are in fact insufficient to provoke the adverse consequences,” the injured person

may generally seek relief by bringing First Amendment claim. Ibid (citing Crawford-El v.

Britton, 523 U.S. 574, 593, 118 S. Ct. 1584, 140 L.Ed.2d 759 (1998); Mt. Healthy City Bd. Of

Ed. V. Doyle, 429 U.S. 274, 283-284, 97 S. Ct. 568, 50 L.Ed.2d 471 (1977)).

       To prevail on such a claim, a plaintiff must establish a “causal connection” between the

government defendant’s “retaliatory animus” and the plaintiff’s “subsequent injury.” Hartman,

547 U.S., at 259 126 S. Ct. 1695, 164 L.Ed. 441 (2006). It is not enough to show that an

official acted with a retaliatory motive and that the plaintiff was injured the motive must cause

the injury. Specifically, it must be a “but-for” cause, meaning that the adverse action against

the plaintiff would not have been taken absent the retaliatory motive. Id., at 260, 126 S. Ct.

1695, 164 L.Ed.2d 441 (recognizing that although it “may be dishonorable to act with an

unconstitutional motive,” an official’s “action colored by some degree of bad motive does not

amount to a constitutional tort if that action would have been taken anyway”). Nieves v.

Bartlett, 139 S. Ct. 1715 (2019). The Plaintiffs have not set forth any factual basis upon




                                                14
   Case 3:19-cv-02023-SRU Document 15-1 Filed 03/10/20 Page 15 of 22




which a claim of retaliation for the exercise of their First Amendments right of free speech.

The Plaintiffs have not alleged that they would not have been arrested, “but-for” some alleged

expression of free speech. Accordingly, the Seventh Count should be dismissed.

       B.     Qualified Immunity

       The Defendants contend first that the Plaintiffs have not set forth a violation of their

First Amendment Rights. Alternatively, if the Court were to find a constitutional violation, the

defendants contend they are entitled to qualified immunity as the right, which is alleged to

have been violated was not a clearly established constitutional or statutory right at the time of

arrest. See Saucier v. Katz, Supra.

       Under the doctrine of qualified immunity, “government officials performing

discretionary functions generally are shielded from liability for civil damages insofar as their

conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S. Ct.

2727, 73 L.Ed.2d 396 (1982). A right is “clearly established” if “it would be clear to a

reasonable [person in the position of the defendant] that his conduct was unlawful in the

situation he confronted.” Saucier v. Katz, 533 U.S. 194, 202, 121 S. Ct. 2151, 150 L.Ed.2d

272 (2001). “This inquiry turns on the objective legal reasonableness of the action, assessed

in light of the legal rules that were clearly established at the time it was taken.” Pearson v.

Callahan, 555 U.S. 223, 224, 129 S. Ct. 808, 172 L.Ed.2d 565 (2009).




                                                15
      Case 3:19-cv-02023-SRU Document 15-1 Filed 03/10/20 Page 16 of 22




          The Plaintiffs allege a violation of their First Amendment rights to free speech

apparently based upon the Plaintiffs’ inquiry as to “the legal and factual basis of the search

and seizure” and the Defendants’ initial lack of response and subsequent profanity.

(Complaint Doc. No 2 ¶¶21-22; 28-31)

          Accordingly, any claim for violation of the Plaintiffs’ First Amendment rights should be

dismissed.



VI.       EIGHTH COUNT

          A.     The Defendants, Farley, Gutierrez, Benoit are not Liable to the Plaintiffs on
                 a Claim of Conspiracy

          In the Eighth Count of Plaintiffs’ Complaint, (Doc. No 2) the Plaintiffs allege that the

individually named officers, Farley, Gutierrez, and Benoit in this case acted by way of a

conspiracy to arrest, charge and prosecute the Plaintiffs in violation of the Plaintiffs’ civil

rights.

          The Plaintiffs assert that the individual Defendants, at the time of the claims alleged in

their Complaint, were employed as police officers for the City of Waterbury, and each

Defendant was acting under the color of state law by performing duties as a police officer for

the City of Waterbury. (Complaint, Doc. No 2 ¶49)

          In order to state a §1983 conspiracy claim, a plaintiff must allege facts showing: “(1) an

agreement between two or more state actors or between a state actor and a private entity; (2)

to act in concert to inflict an unconstitutional injury; and (3) an overt act in furtherance of that



                                                   16
   Case 3:19-cv-02023-SRU Document 15-1 Filed 03/10/20 Page 17 of 22




goal causing damages.” Pangburn v. Culbertson, 200 F.3d 65, 72 (2d Cir. 1999); See also,

Ciambriello v. Cnty. Of Nassau, 292 F.3d 307, 324-25 (2d Cir. 2002). However, before the

Court can even address the elements of a §1983 conspiracy, plaintiff must get past “the first

step of analysis” regarding a conspiracy claim. See, Varricchio v. County of Nassau, 702 F.

Supp 2d 40, 62 (E.D.N.Y. 2010) (quoting Farbstein v. Hicksville Pub. Library, 254 Fed. App’x.

50, 50-51 (2d Cir. 2007)) (affirming dismissal of conspiracy complaint “at the first step of

analysis” because complaint made reference only to employees of the same corporation).

       A.     Intracorporate Conspiracy Doctrine

       Plaintiffs’ conspiracy claims fail because the alleged conspirators are members of the

same public entity, i.e., the Waterbury Police Department. Under the intracorporate

conspiracy doctrine, employees of a single corporate or municipal entity, each acting within

the scope of his or her employment, are legally incapable of conspiring together. Herrmann

v. Moore, 576 F.2d 453, 459 (2d Cir. 1978)(“[T]here is no conspiracy [under §1985] if the

conspiratorial conduct challenged is essentially a single act be a single corporation acting

exclusively through its own. . . officers and employees. . .”); see also, Kogut v. Cnty. Of

Nassau, Nos. 06 Civ. 6695(JS)(WDW), 06 Civ. 6720 (JS)(WDW), 2009 WL 2413648, at 12-

13 (E.D.N.Y. August 3, 2009)(dismissing §1983 conspiracy claim under the intracorporate

conspiracy doctrine because plaintiff asserted a conspiracy only between actors of the same

municipal entity).




                                                17
   Case 3:19-cv-02023-SRU Document 15-1 Filed 03/10/20 Page 18 of 22




       While, “[a]n exception to the intracorporate conspiracy doctrine applies to individuals

within a single entity when they are pursuing personal interests wholly separate and apart

from the entity,” Quinn v. Nassau Cnty. Police Dep’t, 53 F. Supp 2d 347, 360 (E.D.N.Y 1999)

(citation omitted), the Complaint contains no allegation to that effect. The Complaint does not

allege that any of the Waterbury Police Officers were acting solely in their personal interest.

The Complaint alleges that the defendant officers “were acting under color of authority as

sworn-officers, employees, agents, and/or servants of the Defendant City of Waterbury’s

Police Department, and/or otherwise as agents of Defendant City of Waterbury . . .”

(Complaint Doc. No 2 ¶49). Therefore, Plaintiffs’ conspiracy claims are subject to dismissal

because of Plaintiffs’ failure to allege a conspiracy between two or more independent state

actors or legal entities. See, Farbstein v.Hicksville Pub. Library, 254 Fed App’x. 50, 51 (2d

Cir. 2007) (affirming district court’s conclusion that alleged conspiracy between two or more

library employees failed because of the “legal impossibility of pleading conspiracy by

exclusive reference to actions of employees of a single corporation.” (citing Herrmann, 576

F.2d at 459)). Accordingly, all claims of conspiracy should be dismissed.

       Further with regard to the Plaintiffs’ allegation that the Defendant officers acted by way

of a conspiracy, to cover up their actions in the incident of October 31, 2019, these

allegations have their basis in mere speculation and conjecture and are simply conclusory.

“Conclusory, vague, or general allegations of conspiracy to deprive a person of constitutional




                                               18
       Case 3:19-cv-02023-SRU Document 15-1 Filed 03/10/20 Page 19 of 22




rights” are insufficient to state a valid conspiracy claim. Somer v. Dixon, 709 F.2d 173, 175

(2d Cir. 1983).



VII.     NINTH COUNT

         A.     The Plaintiffs have Failed to Allege Sufficient Facts upon which
                to Assert a Monell Claim

         The Plaintiffs assert what appears to be a Monell claim in the Ninth Count of the

Complaint in a conclusory fashion. “[F]actual allegations must be enough to raise a right to

relief above the speculative level,” and assert a cause of action with enough heft to show

entitlement to relief and “enough facts to state a claim to relief that is plausible on its face.”

Twombly 550 U.S. at 555 570; see also Iqbal, 556 U.S. at 679 (“While legal conclusions can

provide the framework of a complaint, they must be supported by factual allegations.”). The

plausibility standard set forth in Twombly and Iqbal obligates the plaintiff to “provide the

grounds of his entitlement to relief” through more than “labels and conclusions, and a

formulaic recitation of the elements of a cause of action.” Twombly, 550 U.S. at 555

(quotation marks omitted). Plausibility at the pleading stage is nonetheless distinct from

probability, and “a well-pleaded complaint may proceed even if it strikes a savvy judge that

actual proof of [the claims] is improbable, and . . . recovery is very remote and unlikely.” Id.

at 556 (quotation marks omitted).

         As the Supreme Court has made clear, “conclusory. . . allegations” are “disentitle[d] . ..

to the presumption of truth.” Iqbal, 556 U.S. 681, 129 S. Ct. 1937; see also, Shepherd v.



                                                  19
    Case 3:19-cv-02023-SRU Document 15-1 Filed 03/10/20 Page 20 of 22




Fischer, No. 10-cv-1524, 2015 WL 1246049 at 13 (N.D.N.Y. Feb. 23, 2015) As Second

Circuit law has long taught even within the context of the Colon framework, “merely recit[ing]

the legal elements of a successful §1983 claim for supervisory liability. . . does not meet the

plausibility pleading standard.” Dotson v. Farrugia, No. 11-cv-1126, 2012 WL 996997 at 6

(S.D.N.Y. Mar. 26, 2012).

       In the present case, the Plaintiffs have purportedly asserted a Monell claim in the Ninth

Count of the Complaint. However, the Plaintiffs have failed to set forth significant facts to

state a claim for relief that is plausible on its face. More specifically, the Plaintiffs simply

allege that the Defendant City of Waterbury’s Police Department “developed and maintained

policies or customs exhibiting deliberate indifference to the constitutional rights of persons

within the geographical limits of the Defendant City of Waterbury, which caused the above

violations to the Plaintiffs’ rights;” (Complaint Doc. No 2 ¶105). The Plaintiffs further allege a

failure to exercise reasonable care in the hiring of the defendant police officers as well as

inadequacy in supervision, training and failing to adequately discourage further constitutional

violations on the part of its police officers. (Complaint Doc. No 2 ¶¶ 106-107) Finally, the

Plaintiffs allege that the Defendants’ actions were not properly monitored by supervisory

officers and that these policies and customs demonstrate a deliberate indifference on the part

of the Defendant, City of Waterbury. (Complaint Doc. No 2 ¶¶108-109). These conclusory

and factually unsupported allegations of the Plaintiffs’ Complaint fail to set forth sufficient




                                                  20
    Case 3:19-cv-02023-SRU Document 15-1 Filed 03/10/20 Page 21 of 22




facts to state a claim upon which relief can be granted. Iqbal 556 U.S. at 679. Any §1983

claim against the City of Waterbury should be dismissed.

VIII.   TENTH COUNT

        A.     The Plaintiffs have Failed to Set Forth a Claim Against the Defendant City
               of Waterbury for Respondeat Superior

        In the Tenth Count of the Plaintiffs’ Complaint, the Plaintiffs assert a claim against the

Defendant City of Waterbury based upon the legal principle of respondeat superior.

Specifically, the Plaintiffs allege that the defendant police officers were at all times the

employees, agents and/or servants of the Defendant City of Waterbury acting within the

scope of their employment and, therefore, are liable to the Plaintiffs under a theory of

respondeat superior. (Complaint Doc. No 2 ¶¶111-113)

        In Monell v. Department of Social Services, 436 U.S. 658, 98 S. Ct. 2018, 56 L.Ed.2d

611 (1978), the Supreme Court held that a municipality may not be held liable under §1983

for the constitutional torts of its employers solely on a respondeat superior basis. Id at 690.

Lewis v. City of New Haven, 2017 U.S. Dist. LEXIS 3649, 2017 WL 1010304. Accordingly

the Tenth Count of the Plaintiffs’ Complaint should be dismissed.



VIII.   CONCLUSION

        For the foregoing reasons, the Defendants respectfully request that their Motion to

Dismiss be granted.




                                                 21
     Case 3:19-cv-02023-SRU Document 15-1 Filed 03/10/20 Page 22 of 22




                                                         THE DEFENDANTS, LEE FARLEY, BRYAN
                                                         GUITIERREZ, MATTHEW BENOIT AND CITY OF
                                                         WATERBURY

                                                         BY:       /s/ Joseph A. Mengacci
                                                                   Joseph A. Mengacci
                                                                   Federal Bar Number: ct05394
                                                                   Office of Corporation Counsel
                                                                   235 Grand Street, 3rd Floor
                                                                   Waterbury, CT 06702
                                                                   Phone: (203) 574-6731
                                                                   Fax: (203) 574-8340
                                                                   jmengacci@waterburyct.org


                                                  CERTIFICATE OF SERVICE

         I hereby certify that on the above date a copy of the foregoing, was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be

sent by e-mail to all parties by operation of the Court’s electronic filing system or by mail to

anyone unable to accept electronic filing. Parties may access this filing through the Court’s

system.



                                                         BY:       /s/ Joseph A. Mengacci
                                                                   Joseph A. Mengacci
                                                                   Federal Bar Number: ct05394




F:\New Electronic Filing System\FILE MANAGEMENT\Litigation\Police\Habib, Michael, et al. v. Farley, Lee, et al\PLEADINGS\MTD
Memo.docx




                                                                 22
